IN THE COURT OF APPEALS OF IOWA

                                   No. 18-0789
                            Filed November 27, 2019


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

RANDY WAYNE CAMDEN,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Marion County, Bradley M. McCall,

Judge.



      Randy Camden appeals following his guilty plea to four counts of lascivious

acts with a child. AFFIRMED.



      Mark C. Smith, State Appellate Defender, (until withdrawal), and Melinda J.

Nye, Assistant Appellate Defender, for appellant.

      Thomas J. Miller, Attorney General, and Darrel Mullins, Assistant Attorney

General, for appellee.



      Considered by Bower, C.J., and Vaitheswaran and Doyle, JJ.
                                        2


VAITHESWARAN, Judge.

      Randy Camden pled guilty to four counts of lascivious acts with a child. See

Iowa Code § 709.8(2)(a) (2011). The district court accepted Camden’s plea,

ordered the preparation of a presentence investigation (PSI) report, and set the

case for sentencing. The preparer of the PSI report recommended that Camden

receive the “maximum term of incarceration as deemed appropriate by the

sentencing Judge.” The recommendation was partially premised on two statistical

risk assessment tools. With the exception of a small clarification on a date,

Camden’s attorney did not object to the contents of the PSI report or its use at

sentencing.

      The district court sentenced Camden to a total prison term not exceeding

thirty years. The court provided the following reasoning:

             Mr. Camden, as you’re aware, I have sentencing options
      available to me. Theoretically for offenses such as this, you could
      be placed on a probationary period. You’re well aware that the Court
      has the ability to sentence you to a total of 40 years in
      prison. In determining the appropriate sentence for you, I’ve
      considered your age, your prior criminal record, the nature and
      circumstances of these offenses.           I’ve considered the plea
      agreement that your attorney worked out with the State. I’ve also
      considered the recommendations contained in the presentence
      investigation report, specifically that you be sentenced to the
      maximum term in prison permitted by law. I’ve considered all those
      things, sir, in light of protecting the community from further offenses
      by you as well as from the standpoint of what sentence will provide
      you with the maximum opportunity for rehabilitation, including your
      need for treatment, which this morning you have acknowledged.

      On appeal, Camden contends, “[T]here is no authority for the Department

of Correctional Services to provide a sentencing recommendation to the court and

because the recommendation in the PSI relied on Camden’s scores on the risk

assessments, the district court’s consideration of the recommendation was
                                         3


improper.” When his brief was filed, Camden did not have the benefit of the Iowa

Supreme Court’s opinion in State v. Headley, 926 N.W.2d 545, 551 (Iowa 2019).

There, the court held, “[A]ny sentencing recommendations contained in the PSI

are not binding on the court. Therefore, the [district] court did not abuse its

discretion when it considered the department of correctional services’ sentencing

recommendation.” Headley, 926 N.W.2d at 552. The court further found risk

assessment tools to be “pertinent information” for sentencing purposes under

section 901.5. Id. at 551. The court concluded, “[T]he district court did not abuse

its discretion in considering the risk assessment tools on their face as contained

within the PSI.” Id. Based on Headley, we conclude the district court did not abuse

its discretion in considering the PSI report or the risk assessment tools referenced

in the report.

       Camden also argues the district court relied on a personal fixed policy in

declining to place him on probation. See State v. Hildebrand, 280 N.W.2d 393,

397 (Iowa 1979) (holding a district court should exercise its sentencing discretion

“without application of a personal, inflexible policy relating to only one

consideration”). He hangs his hat on the court’s statement, “Theoretically for

offenses such as this, you could be placed on a probationary period,” and,

specifically, the word “theoretically.” Neither the word nor the sentence reflects a

fixed policy against probation. We discern no abuse of discretion in the court’s

statement of reasons.

       We affirm Camden’s sentence for four counts of lascivious acts with a child.

       AFFIRMED.